DETAILED ACTION

Status of Claims

Claims 1-20 are currently pending and have been examined in this application.  This FINAL communication is in response to the amendment submitted on 6/9/21. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 6/9/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	

Response to Arguments

Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 


Issue #1

Applicant:  “Step 2A Prong One Applicant does not acquiesce to the positions of the Office Action that the claims recite concepts that fall into the groupings of abstract ideas. Applicants maintain the right to present 9Application No. 16/106,632new arguments, amendments, and/or claims in subsequent prosecution of this application, any related application, or in any potential interference proceeding. Step 2A Prong Two Even assuming, arguendo, an abstract idea is recited in claim 1, any purported abstract idea is integrated into a practical application under Step 2A Prong Two. 
…10The specification describes improvements of the claimed method with respect to a machine learning predictive model. For example, [b]y enriching the data with the fields and aggregate fields as described above, and feeding a series of datapoints corresponding to misuse or non-misuse of gift cards through a machine learning program, indicators of gift card misuse can be detected which are then easily applied to future transactions, and which can be used to stop or prevent misuse from affecting gift card holders... When a chargeback or other confirmation of gift card misuse occurs, that information can be used to update a machine learning algorithm and improve upon the misuse detection systems described herein. Those indicators can be routinely updated and output back into the search database, to better detect anomalous transactions in streaming data in the future. (Application as Published, paras. [0035], [0038], emphasis added.) These improvements are also reflected in the claims, including the amendments to claim 1. For example, "determining a particular anomalous transaction; updating a machine learning- implemented predictive model based on the particular anomalous transaction; and updating, based on the predictive model, the indicators of anomalous transactions in the search database." Therefore, amended claim 1 integrates any incidentally recited abstract ideas into a practical application. 


Examiner:  The claims are still indicative of an abstract idea related to the analysis of transaction data which covers performance of the limitations as a certain method of organizing human activity – a fundamental economic practice, as risk is being mitigated through said analysis.  With regard to the practical application, the applicant has further incorporated language directed to a machine-learning model which is further applied in the independent claims.  Claim 1 recites the use of “a machine learning model” at only a high level of generality. The claim does not recite how the machine learning model achieves the goal of updating anomalous transactions in the model and search database.  The claim merely recites the idea of updating a machine learning model based on an anomalous transaction while providing no detail, beyond a list of input data to be considered in some unspecified way. The claim does not recite how the learning model achieves the stated result, or even what type of learning model is used.  

Applicant may explore the incorporation of the following paragraphs of the specification into the claims from the PGPUB (20190057381):

[0047-0048] which discusses teaching the machine learning system using generated “mock” anomalous transactions based on the identification of certain and
[0057] directed to the querying of enriched data using NOSQL data stores – and its potential integration with the machine learning.  

Applicant is welcome to contact Examiner by telephone with proposed amendments in order to advance compact prosecution.

Applicant’s arguments, see page 12 ln 18-21, filed 6/9/21, with respect to Claims 1 & 11 have been fully considered and are persuasive.  The rejection of 103 has been withdrawn. 


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 

Claim 11:

“a transaction processing module configured to separate”
“an ingestion module configured to translate”
“an enrichment module configured to enrich”
“a mapping module configured to map”
“a machine learning module configured to update”


Claims 12 & 15.

It appears from the specification that the corresponding structure associated with the modules are structurally correlated as being a programmable computing device.  Specification: “In one embodiment, the system 100 and/or its components or subsystems can include computing devices, microprocessors, modules and other computer or computing devices, which can be any programmable device that accepts digital data as input, is configured to process the input according to instructions or algorithms, and provides results as outputs. In one embodiment, computing and other such devices discussed herein can be, comprise, contain, or be15 coupled to a central processing unit (CPU) configured to carry out the instructions of a computer program.” And “In one embodiment, the system or components thereof can comprise or include various modules or engines, each of which is constructed, programmed, configured, or otherwise adapted to autonomously carry out a function or set of functions. The term "engine" as used herein is defined a as a real-world device, component, or arrangement of components implemented using hardware, such as by an application-specific integrated circuit (ASIC) or field-10 programmable gate array (FPGA), for example, or as a combination of hardware and software, such as by a microprocessor system and a set of program instructions that adapt the engine to implement the particular functionality, which (while being executed) transform the microprocessor system into15 a special-purpose device.

 
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.




No Prior Art rejection

Claims 1-20 overcome 35 U.S.C. 102/103 for the following reasons:  

Based on prior art search results, the prior art of record neither anticipates nor renders obvious the claimed subject matter, as a whole or taken in combination, and does not teach:

“updating, based on the predictive model, the indicators of anomalous transactions in the search database” and “a machine learning module configured to… update the indicators of anomalous transactions based on the predictive model”

The claimed invention is non-obvious as nothing in the prior art of record would suggest that the references would be combined the way they are set forth in the rejection to teach the claimed invention without knowledge of the applicant' s disclosure.  

The closest prior art of record includes:

Lacoss-Arnold (US 20170083985) provides systems and methods for use in locating one or more merchant terminals based on transaction data associated with the terminals.

Sahu (US 9256761) provides a system and method for streamlining the searching, obtaining, managing, and sharing of business information through ingestion in search indices which may include NOSQL database management systems such as Elasticsearch.  

Eadon (US 7870174) provides a system for supporting reference partitioned tables that link parent and child tables/records.  

Weissman (US 20140337064) provides a system in NOSQL data stores that enriches a plurality of data structures through a join table with deferred pointer. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 11.  Claim 1 recites the limitations of: 


receiving a first set of data from a source of real-time financial data separating the first set of data into a plurality of first entries and a plurality of child entries, each first entry having a first key field;  linking each of the first entries to at least one corresponding child entry;  5translating the first set of data into mainframe-formatted data for ingestion in a search database; for ingestion in the search database;  10enriching the first set of data by modifying a data structure of at least one first entry of the first set of data to include the one or more fields indicative of anomalous transactions of a second entry of the second set of data having a second key field value corresponding to the first key field value of the at least one first entry to form enriched data; mapping indicators of anomalous transactions onto the enriched data; outputting the indicators of anomalous transactions for ingestion in the search database; determining a particular anomalous transaction; 3Application No. 16/106,632 updating a machine learning-implemented predictive model based on the particular anomalous transaction; and updating, based on the predictive model, the indicators of anomalous transactions in the search database.


which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice) of analysis of transaction data.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice, Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The database & machine learning-implemented predictive model in Claim 1 is just using generic computer components, as are the modules referenced in at least Claim 11.  Examiner Note:  The modules of Claim 11 appear to be computing devices per the specification, and it will be assumed that such structure is similarly being used in Claim 1, however it should be actively recited as such.  The specification states “In one embodiment, the system 100 and/or its components or subsystems can include  computing devices, microprocessors, modules and other computer or computing devices, which can be any programmable device that accepts digital data as input, is configured to process the input according to instructions or algorithms, and provides results as outputs”.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 & 11 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1 & 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.


Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Agbaria (US 20130311518) provides methods and mechanisms to efficiently, accurately, and/or automatically support linked fields in tables and/or databases to prevent substantial overhead problems--especially when a significant number of fields are involved.

Barbour (US 20120109821) provides a behavioral based solution to user identity validation using machine learning, useful in real-time detection of abnormal activity while a user is engaged in an online transaction with a financial institution.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDULMAJEED AZIZ/Examiner, Art Unit 3695